Title: To James Madison from Jacob Wagner, 10 September 1805
From: Wagner, Jacob
To: Madison, James


          
            Dear Sir
            Department of State 10 Septr. 1805.
          
          With this you will receive among other communications an interesting letter from Genl. Armstrong. I have sent a duplicate of the List of claims liquidated finally and an extract of the letter respecting them, for the use of the Secretary of the Treasury. The 20,000 florins referred to in the correspondence respecting the Wilmington Packet stands in the name of the Secretary of State, to the use of the true owners, in the Bank of the U.States. There being other classes of claimants beside those who have applied to Genl. Armstrong, it is necessary that the clashing pretentions should be judicially decided upon by interpleading. I shall be obliged by your signing the exequaturs and the letter for Pedersen & sending the package to him or to the Post office.
          Dispatches have been received at the Navy office and forwarded to Mr. Smith at Baltimore, announcing the details of the cessation of hostilities with Tripoli and the liberation of the Prisoners. We have nothing by the conveyance. I do not know the particulars with a precision, which would authorize me to repeat them. I fear however that a considerable sum of money has been given, and that the intentions of the Govt. with respect to the Exile Achmet have not been so amply fulfilled as they would have desired.
          I this day forward to Genl. Turreau your answer to his letter respecting Genl. Moreau.
          The Secretary of War departed yesterday for Monticello. I remain, Dear Sir, faithfully & affecty. Your most obed. servt.
          
            Jacob Wagner
          
        